EXHIBIT
10.1                                                                                                                                          

MASTER AMENDMENT AGREEMENT

THIS MASTER AMENDMENT AGREEMENT (the "Agreement"), dated as of March 30, 2010,
is made by and among iPRINT TECHNOLOGIES, LLC, a Delaware limited liability
company ("Buyer"), AMERICAN TONERSERV CORP., a Delaware corporation ("ATS"), MTS
PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.), a California corporation
("Seller"), and CHAD SOLTER, DARRELL TSO, and SCOTT MUCKLEY (together, "Selling
Shareholders").

RECITALS

A.                 In connection with the sale of assets of the Business of
Seller, the parties entered into that certain Asset Purchase Agreement, dated
October 31, 2008, as amended by (a) that certain the First Amendment to Asset
Purchase Agreement, dated February 16, 2009; (b) that certain Second Amendment
to Asset Purchase Agreement, dated November 16, 2009; and (c) that certain Third
Amendment to Asset Purchase Agreement, dated December 17, 2009 (collectively,
the "Purchase Agreement") and certain other Transaction Documents (as defined in
the Purchase Agreement), including, without limitation, the following:


                                                              I.      THAT
CERTAIN SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED OCTOBER 31, 2008,
AS MODIFIED BY (A) THAT CERTAIN MODIFICATION OF SECURED CONTINGENT PROMISSORY
NOTE NO. 1, SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE
CONTINGENT PROMISSORY NOTE, DATED FEBRUARY 16, 2009; (B) THAT CERTAIN SIDE
LETTER TO MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1, SECURED
CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT PROMISSORY
NOTE, DATED MAY 29, 2009; (C) THAT CERTAIN MODIFICATION OF SECURED CONVERTIBLE
CONTINGENT PROMISSORY NOTE, DATED NOVEMBER 16, 2009; AND (D) THAT CERTAIN SECOND
MODIFICATION OF SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED
DECEMBER 17, 2009 (COLLECTIVELY, THE "LONG-TERM NOTE");


                                                            II.      THOSE
CERTAIN SECURED CONTINGENT PROMISSORY NOTE NO. 1, DATED OCTOBER 31, 2008 AND
SECURED CONTINGENT PROMISSORY NOTE NO. 2, DATED OCTOBER 31, 2008, AS MODIFIED BY
(A) THAT CERTAIN MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1,
SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT
PROMISSORY NOTE, DATED FEBRUARY 16, 2009; (B) THAT CERTAIN SIDE LETTER TO
MODIFICATION OF SECURED CONTINGENT PROMISSORY NOTE NO. 1, SECURED CONTINGENT
PROMISSORY NOTE NO. 2 AND SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, DATED
MAY 29, 2009; (C) THAT CERTAIN MODIFIED SECURED PROMISSORY NOTE, DATED
FEBRUARY 28, 2009; (D) THAT CERTAIN MODIFICATION OF MODIFIED SECURED PROMISSORY
NOTE, DATED NOVEMBER 16, 2009; AND (E) THAT CERTAIN

 

--------------------------------------------------------------------------------



                                                                                                                                          


                                   SECOND MODIFICATION OF MODIFIED SECURED
PROMISSORY NOTE, DATED DECEMBER 17, 2009 (COLLECTIVELY, THE "SHORT-TERM NOTE");


                                                          III.      THAT CERTAIN
SECURITY AGREEMENT, DATED OCTOBER 31, 2008, AS AMENDED BY (A) THAT CERTAIN
AMENDMENT TO SECURITY AGREEMENT, DATED MAY 29, 2009; AND (B) THAT CERTAIN SECOND
AMENDMENT TO SECURITY AGREEMENT, DATED DECEMBER 17, 2009 (COLLECTIVELY, THE
"SECURITY AGREEMENT"); AND


                                                           IV.      THOSE
CERTAIN EMPLOYMENT AGREEMENTS WITH EACH OF THE SELLING SHAREHOLDERS, DATED
OCTOBER 31, 2008, AS AMENDED BY THOSE CERTAIN AMENDMENTS TO EMPLOYMENT
AGREEMENTS WITH EACH OF THE SELLING SHAREHOLDERS, DATED DECEMBER 17, 2009 (THE
"EMPLOYMENT AGREEMENTS"). 

B.                 The parties desire to amend, modify and/or restate, as
applicable, the Long-term Note, the Short-term Note, the Security Agreement and
the Employment Agreements, and issue certain warrants, as set forth below. 

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions contained herein, the parties hereto agree as follows:

AGREEMENT


1.                  DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE
PURCHASE AGREEMENT.  


2.                  RESTATED TRANSACTION DOCUMENTS.  UPON EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE PARTIES SHALL ALSO EXECUTE AND DELIVER THE FOLLOWING
DOCUMENTS TO WHICH THEY ARE A SIGNATORY:


(A)               RESTATED LONG-TERM NOTE.  AMENDED AND RESTATED SECURED
CONVERTIBLE PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A (THE "RESTATED LONG-TERM NOTE"), WHICH MODIFIES, AMENDS AND RESTATES
IN ITS ENTIRETY THE LONG-TERM NOTE.


(B)               RESTATED SHORT-TERM NOTE.  AMENDED AND RESTATED SECURED
PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE
"RESTATED SHORT-TERM NOTE"), WHICH MODIFIES, AMENDS AND RESTATES IN ITS ENTIRETY
THE SHORT-TERM NOTE. 


(C)               RESTATED SECURITY AGREEMENT.  AMENDED AND RESTATED SECURITY
AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE "RESTATED
SECURITY AGREEMENT"), WHICH AMENDS AND RESTATES IN ITS ENTIRETY THE SECURITY
AGREEMENT. 


(D)               RESTATED EMPLOYMENT AGREEMENTS.  AMENDED AND RESTATED
EMPLOYMENT AGREEMENTS, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D
(THE

2

--------------------------------------------------------------------------------



                                                                                                                                          


"RESTATED EMPLOYMENT AGREEMENTS "), WHICH AMENDS AND RESTATES IN ITS ENTIRETY
THE EMPLOYMENT AGREEMENTS. 


3.                  ADDITIONAL TRANSACTION DOCUMENTS. 


(A)               INITIAL WARRANT.  UPON EXECUTION AND DELIVERY OF THIS
AGREEMENT, ATS SHALL ALSO EXECUTE AND DELIVER TO SELLER THE WARRANT TO PURCHASE
SHARES OF COMMON STOCK, DATED AS OF THE DATE HEREOF, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT E (THE "INITIAL WARRANT"), PURSUANT TO WHICH SELLER
SHALL HAVE THE RIGHT TO PURCHASE UP TO 18,569,616 SHARES OF COMMON STOCK OF ATS
(THE "INITIAL WARRANT STOCK") AT AN EXERCISE PRICE EQUAL TO THE FAIR MARKET
VALUE AS OF THE DATE OF THE INITIAL WARRANT, WHICH SHALL BE EQUAL TO THE CLOSING
PRICE OF THE COMMON STOCK OF ATS QUOTED IN THE OVER-THE-COUNTER MARKET IN WHICH
THE COMMON STOCK OF ATS IS TRADED OVER THE THREE (3) DAY PERIOD ENDING ON THE
DAY IMMEDIATELY PRIOR TO THE DATE OF THE INITIAL WARRANT (THE "INITIAL EXERCISE
PRICE"); PROVIDED, HOWEVER, IN EVENT THAT THE FAIR MARKET VALUE OF THE COMMON
STOCK OF ATS ON JANUARY 1, 2011, WHICH SHALL BE EQUAL TO CLOSING PRICE OF THE
COMMON STOCK OF ATS QUOTED IN THE OVER-THE-COUNTER MARKET IN WHICH THE COMMON
STOCK OF ATS IS TRADED ON THE DAY IMMEDIATELY PRIOR TO JANUARY 1, 2011 (THE
"JANUARY PRICE"), IS LOWER THAN THE INITIAL EXERCISE PRICE, THEN THE EXERCISE
PRICE SHALL AUTOMATICALLY BE DECREASED TO AN EXERCISE PRICE EQUAL TO THE GREATER
OF (I) THE JANUARY PRICE; AND (II) $0.05 PER SHARE. 


(B)               CONTINGENT WARRANT.  IN THE EVENT THAT THE REQUIRED CONDITIONS
(AS DEFINED BELOW) HAVE BEEN SATISFIED PRIOR TO THE CONDITION DEADLINE (AS
DEFINED BELOW), ATS SHALL, PROMPTLY FOLLOWING SATISFACTION OF SUCH REQUIRED
CONDITIONS, ALSO EXECUTE AND DELIVER TO SELLER THE WARRANT TO PURCHASE SHARES OF
COMMON STOCK, TO BE DATED THE DATE THAT SUCH REQUIRED CONDITIONS WERE SATISFIED,
BUT NOT EXERCISABLE UNTIL JULY 1, 2011, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT F (THE "CONTINGENT WARRANT"), PURSUANT TO WHICH SELLER SHALL
HAVE THE RIGHT TO PURCHASE UP TO 37,139,233 SHARES OF COMMON STOCK OF ATS (THE
"CONTINGENT WARRANT STOCK") AT AN EXERCISE PRICE EQUAL TO THE GREATER OF (I) THE
FAIR MARKET VALUE AS OF THE DATE OF THE CONTINGENT WARRANT, WHICH SHALL BE EQUAL
TO THE CLOSING PRICE OF THE COMMON STOCK OF ATS QUOTED IN THE OVER-THE-COUNTER
MARKET IN WHICH THE COMMON STOCK OF ATS IS TRADED ON THE DAY IMMEDIATELY PRIOR
TO THE DATE OF THE CONTINGENT WARRANT; AND (II) $0.05 PER SHARE. 


4.                  EFFECT ON OTHER TRANSACTION DOCUMENTS.  THE OTHER
TRANSACTION DOCUMENTS (SOME OF WHICH HAVE BEEN PREVIOUSLY AMENDED) SHALL REMAIN
UNCHANGED AND REMAIN IN FULL FORCE AND EFFECT.


5.                  REQUIRED CONDITIONS.  BUYER AND ATS SHALL PROCEED WITH ALL
REASONABLE DILIGENCE AND USE THEIR RESPECTIVE BEST EFFORTS TO SATISFY OR CAUSE
TO BE SATISFIED ALL OF THE CONDITIONS SET FORTH BELOW (COLLECTIVELY, THE
"REQUIRED CONDITIONS"), IN EACH CASE, ON OR BEFORE DECEMBER 31, 2010 (THE
"CONDITION DEADLINE"):


(A)               REDUCE INDEBTEDNESS.  REDUCE, WHETHER BY REPAYMENT OR BY
CONVERSION INTO SHARES OF CAPITAL STOCK OF ATS, THE AMOUNT OF INDEBTEDNESS OF
ATS OUTSTANDING AS OF JANUARY 1, 2010 (THE "BASELINE DATE") BY AT LEAST ONE
MILLION FIVE

3

--------------------------------------------------------------------------------





Hundred Thousand Dollars ($1,500,000), excluding any repayment of Solter's
Short-term Advance (as defined below).

 


(B)               EXTEND INDEBTEDNESS.  EXTEND THE MATURITY DATES OF AT LEAST
SIX HUNDRED THOUSAND DOLLARS ($600,000) OF INDEBTEDNESS OF ATS OUTSTANDING AS OF
THE BASELINE DATE (IN ADDITION TO THE INDEBTEDNESS TO BE REDUCED IN ACCORDANCE
WITH THE PREVIOUS SECTION) BY AT LEAST THREE (3) YEARS FROM THE CONDITION
DEADLINE. 


(C)               RAISE ADDITIONAL FUNDS; EXTEND REPAYMENT OF SHORT-TERM
ADVANCES.  RAISE ADDITIONAL FUNDS BY ISSUANCE OF EQUITY SECURITIES EQUAL TO AT
LEAST ONE MILLION ONE HUNDRED THOUSAND DOLLARS ($1,100,000); PROVIDED, HOWEVER,
THE AMOUNT OF ANY SHORT-TERM ADVANCES (AS DEFINED BELOW) THAT ARE REPAID,
EXTENDED BY AT LEAST THREE (3) YEARS FROM THE CONDITION DEADLINE, OR CONVERTED
INTO SHARES OF CAPITAL STOCK OF ATS SHALL BE COUNTED FOR PURPOSES OF DETERMINING
WHETHER ATS HAS RAISED SUCH AMOUNT.  AS USED HEREIN, "SHORT-TERM ADVANCES" SHALL
MEAN THE SERIES OF SHORT-TERM ADVANCES (INCLUDING THE SOLTER'S SHORT-TERM
ADVANCE (AS DEFINED BELOW)) FROM CERTAIN INVESTORS, INCLUDING CERTAIN DIRECTORS,
IN THE AGGREGATE AMOUNT OF APPROXIMATELY $568,000.


(D)               REDUCE SG&A.  REDUCE THE SELLING, GENERAL AND ADMINISTRATIVE
EXPENSE OF ATS EXISTING AS OF THE BASELINE DATE BY AT LEAST $25,000 PER MONTH,
WHICH REDUCTION HAS OCCURRED AS OF THE DATE OF THIS AGREEMENT.


(E)               STANDBY LETTERS OF CREDIT.  BUYER OR ATS SHALL OBTAIN ONE OR
MORE STANDBY LETTERS OF CREDIT ("SBLCS") IN THE AGGREGATE FACE AMOUNT OF AT
LEAST TWO MILLION DOLLARS ($2,000,000) ON COMMERCIALLY REASONABLE TERMS AND
CONDITIONS, OF WHICH SBLCS IN THE AGGREGATE FACE AMOUNT OF ONE MILLION DOLLARS
($1,000,000) HAS BEEN OBTAINED AS OF THE DATE OF THIS AGREEMENT. 


6.                  ADDITIONAL COVENANTS. 


(A)               SOLTER'S SHORT-TERM ADVANCE.  ATS AND CHAD SOLTER ("SOLTER")
DO HEREBY ACKNOWLEDGE AND AGREE THAT ONE HUNDRED FORTY-TWO THOUSAND FIVE HUNDRED
DOLLARS ($142,500) REMAINS OUTSTANDING UNDER A SHORT-TERM ADVANCE MADE BY SOLTER
("SOLTER'S SHORT-TERM ADVANCE").  ATS SHALL PAY TO SOLTER TEN THOUSAND DOLLARS
($10,000) EACH MONTH, ON THE FIFTEENTH (15TH) DAY THEREOF, UNTIL THE FULL AMOUNT
OF SOLTER'S SHORT-TERM ADVANCE IS PAID IN FULL. 


(B)               BOARD OF DIRECTORS.  THE NUMBER OF DIRECTORS ON THE BOARD OF
DIRECTORS OF ATS (THE "BOARD") SHALL BE SIX (6).  SELLER SHALL BE ENTITLED TO
NAME THREE (3) DIRECTORS TO BE ELECTED TO ATS'S BOARD OF DIRECTORS (THE "IPRINT
DIRECTORS"), ONE OF WHOM SHALL BE CHAD SOLTER.  ATS SHALL SOLICIT THE APPROVAL
OF THE STOCKHOLDERS OF ATS, AND TAKE SUCH OTHER ACTION AS REASONABLY NECESSARY,
FOR PURPOSES OF ELECTING AND RE-ELECTING THE IPRINT DIRECTORS TO THE BOARD.  THE
ELECTION OF THE IPRINT DIRECTORS SHALL BE APPROVED BY AT LEAST TWO-THIRDS OF THE
DIRECTORS WHO ARE IN OFFICE ON THE DATE HEREOF AND WERE ALSO IN OFFICE ON
JANUARY 12, 2011, THE DATE OF THE GALT NOTE (AS DEFINED BELOW).  IT IS THE
PARTIES INTENTION THAT THE ELECTION OF THE IPRINT DIRECTORS BE DONE IN MANNER
THAT DOES NOT CONSTITUTE A "CHANGE IN CONTROL" AS DEFINED IN THE GALT NOTE.  AS
USED HEREIN,

4

--------------------------------------------------------------------------------



                                                                                                                                         


THE "GALT NOTE" SHALL MEAN THE SERIES OF CONVERTIBLE NOTES ISSUED UNDER THAT
CERTAIN NOTE PURCHASE AGREEMENT, DATED JANUARY 12, 2010, BY AND BETWEEN ATS AND
GALT ASSET MANAGEMENT LLC.  THIS SECTION 6(B) AND THE OBLIGATIONS CONTAINED
HEREIN SHALL EXPIRE UPON THE EARLIER OF (I) THE REPAYMENT IN FULL OF THE
RESTATED LONG-TERM NOTE AND THE RESTATED SHORT-TERM NOTE; OR (II) FIVE (5) YEARS
FROM THE DATE OF THIS AGREEMENT; PROVIDED, HOWEVER, (A) THE CONVERSION OF THE
OUTSTANDING PRINCIPAL AND ACCRUED BUT UNPAID INTEREST UNDER THE RESTATED
LONG-TERM NOTE SHALL NOT CONSTITUTE "REPAYMENT IN FULL" FOR PURPOSES OF CLAUSE
(I) ABOVE; AND (B) IF SELLER ELECTS TO CONVERT SOME, BUT NOT ALL, OF THE
OUTSTANDING PRINCIPAL AND ACCRUED BUT UNPAID INTEREST UNDER THE RESTATED
LONG-TERM NOTE, THE REPAYMENT IN FULL OF SUCH AMOUNT THAT REMAINS OUTSTANDING
AFTER SUCH PARTIAL CONVERSION SHALL CONSTITUTE "REPAYMENT IN FULL" FOR PURPOSES
OF CLAUSE (I) ABOVE. 


(C)               LEGAL EXPENSES.  ATS SHALL REIMBURSE SELLER FOR ALL REASONABLE
ATTORNEYS' FEES INCURRED BY SELLER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER DOCUMENTS DESCRIBED HEREIN. 


(D)               EQUITY FUNDING.  ANY ADDITIONAL FUNDS RAISED BY ATS, WHETHER
PURSUANT TO SECTION 5(C) HEREOF OR OTHERWISE, SHALL BE IN CONSIDERATION FOR THE
ISSUANCE OF EQUITY SECURITIES OF ATS (INCLUDING WARRANTS AND OPTIONS BUT
EXCLUDING CONVERTIBLE NOTES). 


7.                  SECURITIES REPRESENTATION.  IN CONNECTION WITH THE ISSUANCE
AND ACQUISITION OF THE INITIAL WARRANT STOCK AND THE CONTINGENT WARRANT STOCK
CONTEMPLATED BY SECTION 3 HEREOF (THE "SECURITIES"), SELLER AND EACH SELLING
SHAREHOLDER (COLLECTIVELY, "SUBSCRIBER") HEREBY FURTHER REPRESENTS AND WARRANTS
TO ATS AS FOLLOWS:


(A)               SUBSCRIBER IS AN "ACCREDITED INVESTOR" WITHIN THE MEANING OF
RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT").  SUBSCRIBER HAS NOT BEEN ORGANIZED SOLELY FOR
THE PURPOSE OF ACQUIRING THE SECURITIES. 


(B)               SUBSCRIBER IS ACQUIRING AND WILL HOLD THE SECURITIES FOR
INVESTMENT FOR ACCOUNT ONLY AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION
WITH, ANY "DISTRIBUTION" THEREOF WITHIN THE MEANING OF THE SECURITIES ACT.


(C)               SUBSCRIBER UNDERSTANDS THAT THE SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT BY REASON OF A SPECIFIC EXEMPTION THEREFROM
AND THAT THE SECURITIES MUST BE HELD INDEFINITELY, UNLESS THEY ARE SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT OR SUBSCRIBER OBTAINS AN OPINION OF COUNSEL,
IN FORM AND SUBSTANCE SATISFACTORY TO ATS AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.  SUBSCRIBER FURTHER ACKNOWLEDGES AND UNDERSTANDS
THAT ATS IS UNDER NO OBLIGATION TO REGISTER THE SECURITIES.


(D)               SUBSCRIBER IS AWARE OF THE ADOPTION OF RULE 144 BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT, WHICH PERMITS
LIMITED PUBLIC RESALES OF SECURITIES ACQUIRED IN A NON-PUBLIC OFFERING, SUBJECT
ONLY TO THE SATISFACTION OF CERTAIN CONDITIONS.  SUBSCRIBER ACKNOWLEDGES AND
UNDERSTANDS THAT THE CONDITIONS FOR

5

--------------------------------------------------------------------------------



                                                                                                                                          


RESALE SET FORTH IN RULE 144 MAY NOT HAVE BEEN SATISFIED AND THAT ATS IS NOT
OBLIGATED TO SATISFY THESE CONDITIONS IN THE FORESEEABLE FUTURE.


(E)               SUBSCRIBER WILL NOT SELL, TRANSFER OR OTHERWISE DISPOSE OF THE
SECURITIES IN VIOLATION OF THE SECURITIES ACT, THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE "EXCHANGE ACT"), OR THE RULES PROMULGATED THEREUNDER,
INCLUDING RULE 144 UNDER THE SECURITIES ACT.  SUBSCRIBER AGREES NOT TO DISPOSE
OF THE SECURITIES UNLESS AND UNTIL SUBSCRIBER HAS PROVIDED ATS WITH WRITTEN
ASSURANCES, IN SUBSTANCE AND FORM SATISFACTORY TO ATS, THAT (I) THE PROPOSED
DISPOSITION DOES NOT REQUIRE REGISTRATION OF THE SECURITIES UNDER THE SECURITIES
ACT OR ALL APPROPRIATE ACTION NECESSARY FOR COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR WITH ANY EXEMPTION FROM REGISTRATION
AVAILABLE UNDER THE SECURITIES ACT (INCLUDING RULE 144) HAS BEEN TAKEN AND
(II) THE PROPOSED DISPOSITION WILL NOT RESULT IN THE CONTRAVENTION OF ANY
TRANSFER RESTRICTIONS APPLICABLE TO THE SECURITIES UNDER ANY STATE BLUE SKY LAWS
OR REGULATIONS.


(F)                 SUBSCRIBER HAS BEEN FURNISHED WITH, AND HAS HAD ACCESS TO,
SUCH INFORMATION AS EACH SUBSCRIBER CONSIDERS NECESSARY OR APPROPRIATE FOR
DECIDING WHETHER TO INVEST IN THE SECURITIES, AND EACH SUBSCRIBER HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS FROM ATS REGARDING THE TERMS
AND CONDITIONS OF THE ISSUANCE OF THE SECURITIES.


(G)               SUBSCRIBER IS AWARE THAT SUBSCRIBER'S INVESTMENT IN ATS IS A
SPECULATIVE INVESTMENT THAT HAS LIMITED LIQUIDITY AND IS SUBJECT TO THE RISK OF
COMPLETE LOSS.  SUBSCRIBER IS ABLE, WITHOUT IMPAIRING SUBSCRIBER'S FINANCIAL
CONDITION, TO HOLD THE SECURITIES FOR AN INDEFINITE PERIOD AND TO SUFFER A
COMPLETE LOSS OF SUBSCRIBER'S INVESTMENT IN THE SECURITIES.


8.                  MISCELLANEOUS. 


(A)               NOTICE.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE GIVEN IN WRITING AND DELIVERED AS DESCRIBED HEREIN.  A NOTICE SHALL BE
DEEMED EFFECTIVELY GIVEN AS FOLLOWS:  (I) UPON PERSONAL DELIVERY; (II) ONE
(1) BUSINESS DAY AFTER TRANSMISSION BY ELECTRONIC MEANS, PROVIDED SUCH
TRANSMISSION IS ELECTRONICALLY CONFIRMED AS HAVING BEEN SUCCESSFULLY TRANSMITTED
AND A COPY OF SUCH NOTICE IS DEPOSITED WITHIN 24 HOURS FOR EITHER OVERNIGHT
DELIVERY OR FOR REGISTERED OR CERTIFIED MAIL, IN ACCORDANCE WITH CLAUSE (III) OR
(IV) BELOW, RESPECTIVELY; (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A
REPUTABLE OVERNIGHT COURIER SERVICE, PREPAID FOR OVERNIGHT DELIVERY; OR
(IV) THREE (3) BUSINESS DAYS AFTER DEPOSIT WITH THE UNITED STATES POSTAL
SERVICE, POSTAGE PREPAID, REGISTERED OR CERTIFIED WITH RETURN RECEIPT
REQUESTED.  ADDRESSES FOR NOTICE SHALL BE AS FOLLOWS, OR AT SUCH OTHER ADDRESS
AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS' ADVANCE WRITTEN NOTICE TO THE
OTHER PARTIES:

6

--------------------------------------------------------------------------------



                                                                                                                                          

If to Seller, Solter or other Selling Shareholders:

MTS Partners, Inc. (f/k/a iPrint Technologies, Inc.

980 Magnolia Avenue, Suite 5

Larkspur, CA 94939

Attn:  Chad Solter

Fax:  (415) 927-3232

 

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Haas & Najarian, LLP

58 Maiden Lane, 2nd Floor

San Francisco, Ca 94108

Attn:  Louis N. Haas, Esq.

Fax:  (415) 391-0555

If to Buyer: 

iPrint Technologies, LLC

c/o American TonerServ Corp.

420 Aviation Blvd., Suite 103

Santa Rosa, CA  95403

Attn:  Chuck Mache, President and CEO

Fax:  (707) 581-7450

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Spaulding McCullough & Tansil LLP

90 South E Street, Suite 200

Santa Rosa, CA  95404

Attn:  Kevin J. McCullough or Douglas J. (DJ) Drennan

Fax:  (707) 524-1906


(B)               TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
TERMS, COVENANTS, AND CONDITIONS CONTAINED HEREIN.


(C)               ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ANY OTHER
AGREEMENTS, EXHIBITS, AND SCHEDULES TO BE ENTERED INTO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND SPECIFICALLY REFERENCED IN THIS AGREEMENT,
CONSTITUTES AND EMBODIES THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS
OR UNDERSTANDINGS OF THE PARTIES HERETO, WHETHER WRITTEN OR ORAL. 


(D)               CONSTRUCTION.  EVERY COVENANT, TERM, AND PROVISION OF THIS
AGREEMENT SHALL BE CONSTRUED SIMPLY ACCORDING TO ITS FAIR MEANING AND NOT
STRICTLY FOR OR

7

--------------------------------------------------------------------------------



                                                                                                                                          


AGAINST ANY PARTY.  EVERY EXHIBIT, SCHEDULE, ATTACHMENT, OR OTHER APPENDIX
ATTACHED TO THIS AGREEMENT AND REFERRED TO HEREIN SHALL CONSTITUTE A PART OF
THIS AGREEMENT AND IS HEREBY INCORPORATED HEREIN BY REFERENCE.  ANY REFERENCE TO
ANY FEDERAL, STATE, LOCAL, OR FOREIGN STATUE OR LAW SHALL BE DEEMED ALSO TO
REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT
REQUIRES OTHERWISE.  UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, (I) PLURAL
AND SINGULAR NUMBERS WILL EACH BE CONSTRUED TO INCLUDE THE OTHER; (II) THE
MASCULINE, FEMININE, AND NEUTER GENDERS WILL EACH BE CONSTRUED TO INCLUDE THE
OTHERS; (III) "SHALL," "WILL," "MUST," "AGREE," AND "COVENANTS" ARE EACH
MANDATORY; (IV) "MAY" IS PERMISSIVE; (V) "OR" IS NOT EXCLUSIVE; AND
(VI) "INCLUDES" AND "INCLUDING" ARE NOT LIMITING.


(E)               AMENDMENTS AND WAIVERS.  ANY TERM OF THIS AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), BUT ONLY WITH THE WRITTEN CONSENT OF THE PARTY OR PARTIES TO BE
BOUND THEREBY.  NO DELAY IN THE EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT SHALL CONSTITUTE A WAIVER THEREOF AND THE WAIVER BY ANY PARTY OF ANY
RIGHT OR REMEDY UNDER THIS AGREEMENT ON ANY ONE OCCASION SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT OR REMEDY ON ANY SUBSEQUENT OCCASION.


(F)                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY ANY
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, EXCEPT THAT BUYER
MAY ASSIGN ITS RIGHTS AND DELEGATE ITS DUTIES UNDER THIS AGREEMENT TO ATS OR AN
AFFILIATE OF ATS. 


(G)               NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PARTY OTHER THAN THE PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT.


(H)               HEADINGS.  THE TITLES AND SUBTITLES USED IN THIS AGREEMENT ARE
USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING OR
INTERPRETING THIS AGREEMENT.


(I)                 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES OF SUCH STATE.


(J)                  JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN
ANY COURT OF COMPETENT JURISDICTION IN SONOMA COUNTY, CALIFORNIA, AND EACH OF
THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING THAT
IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORM. 

8

--------------------------------------------------------------------------------



                                                                                                                                         


PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY
ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH
COURT. 


(K)               SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE OR BECOME
PROHIBITED OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE
REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT. 


(L)                  SPECIFIC PERFORMANCE.  EACH PARTY'S OBLIGATION UNDER THIS
AGREEMENT IS UNIQUE.  IF ANY PARTY SHOULD DEFAULT IN SUCH PARTY'S OBLIGATIONS
UNDER THIS AGREEMENT, EACH PARTY ACKNOWLEDGES THAT IT WOULD BE EXTREMELY
IMPRACTICABLE TO MEASURE THE RESULTING DAMAGES; ACCORDINGLY, THE NONDEFAULTING
PARTY OR PARTIES, IN ADDITION TO DAMAGES AND ANY OTHER AVAILABLE RIGHTS OR
REMEDIES, MAY SUE IN EQUITY FOR SPECIFIC PERFORMANCE, AND THE PARTIES HEREBY
EXPRESSLY WAIVE THE DEFENSE THAT A REMEDY IN DAMAGES SHALL BE ADEQUATE.  THE
PARTIES ALSO HEREBY EXPRESSLY WAIVE ANY REQUIREMENT THAT THE NONDEFAULTING PARTY
OR PARTIES POST A BOND OR SIMILAR SECURITY PRIOR TO OBTAINING AND ENFORCING ANY
SPECIFIC PERFORMANCE.


(M)             ATTORNEYS' FEES.  IF ANY LEGAL ACTION OR OTHER PROCEEDING,
INCLUDING ARBITRATION OR ACTION FOR DECLARATORY RELIEF, IS BROUGHT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR BECAUSE OF AN ALLEGED DISPUTE, BREACH, DEFAULT,
OR MISREPRESENTATION IN CONNECTION WITH THIS AGREEMENT, THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS' FEES AND OTHER COSTS, IN
ADDITION TO ANY OTHER RELIEF TO WHICH THE PARTY MAY BE ENTITLED.  AS USED IN
THIS AGREEMENT, "PREVAILING PARTY" SHALL INCLUDE WITHOUT LIMITATION:  (I) THE
PARTY WHO DISMISSES AN ACTION IN EXCHANGE FOR SUMS ALLEGEDLY DUE; (II) THE PARTY
WHO RECEIVES PERFORMANCE FROM THE OTHER PARTY OF AN ALLEGED BREACH OF COVENANT
OF A DESIRED REMEDY WHERE THAT IS SUBSTANTIALLY EQUAL TO THE RELIEF SOUGHT IN AN
ACTION; OR (III) THE PARTY DETERMINED TO BE THE PREVAILING PARTY BY A COURT OF
LAW OR ARBITRATOR.


(N)               COUNTERPARTS AND SIGNATURE PAGES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.  THE EXCHANGE OF COPIES OF THIS AGREEMENT AND OF
SIGNATURE PAGES BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL CONSTITUTE
EFFECTIVE EXECUTION AND DELIVERY OF THIS AGREEMENT AS TO THE PARTIES AND MAY BE
USED IN LIEU OF THE ORIGINAL AGREEMENT FOR ALL PURPOSES.  SIGNATURES OF THE
PARTIES TRANSMITTED BY FACSIMILE OR OTHER ELECTRONIC MEANS SHALL BE DEEMED TO BE
THEIR ORIGINAL SIGNATURES FOR ALL PURPOSES. 

[SIGNATURE PAGE FOLLOWS]

9

--------------------------------------------------------------------------------



                                                                                                                                          

IN WITNESS WHEREOF, the parties have executed this Master Amendment Agreement
effective as of the date first set forth above.

 

SELLER:

 

MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.),

  a California corporation

 

 

By:    /s/ Chad Solter

         Chad Solter

Its:    President and Secretary

 

 

 

BUYER:

 

iPRINT TECHNOLOGIES, LLC

  a Delaware limited liability company

 

By:    AMERICAN TONERSERV CORP.,

           a Delaware corporation

Its:    Managing Member

 

 

         By:    /s/ Chuck Mache

                  Chuck Mache,
         Its:    President and CEO

 

 

SELLING SHAREHOLDERS:

 

 

/s/ Chad Solter

Chad Solter

 

 

/s/ Darrell Tso

Darrell Tso

 

 

/s/ Scott Muckley

Scott Muckley

ATS:

 

AMERICAN TONERSERV CORP.,

  a Delaware corporation

 

 

 

By:    /s/ Chuck Mache

         Chuck Mache

Its:    President and CEO

 

 

Exhibits:

 

A – Form of Restated Long-term Note

B – Form of Restated Short-term Note

C – Form of Restated Security Agreement

D – Form of Restated Employment Agreements

E – Form of Initial Warrant

F – Form of Contingent Warrant

 

10

--------------------------------------------------------------------------------

